IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-39,120-04


RICHARD LARA, Relator

v.

 THE HONORABLE SHAREN WILSON, JUDGE OF CRIMINAL DISTRICT
COURT NO. 1 OF TARRANT COUNTY, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 0518135A & 0518136A IN CRIMINAL DISTRICT COURT NO. 1

FROM TARRANT COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that on August 24, 2010, he filed a motion requesting
the appointment of counsel under Chapter 64 of the Code of Criminal Procedure and that the 
the Respondent has not ruled on his motion.
	 In these circumstances, additional facts are needed. The Respondent, Judge of Criminal
District Court No. 1 of Tarrant County, is ordered to file a response with this Court. In her response,
the Respondent shall state whether Relator filed a proper motion under Chapter 64 and whether the
Respondent ruled on his motion. If the Respondent has not ruled on his motion, she shall state the
reasons for her failure to do so. This application for leave to file a writ of mandamus will be held in
abeyance until the Respondent has submitted the appropriate response. Such response shall be
submitted within 30 days of the date of this order.

Filed: April 6, 2011
Do not publish